Citation Nr: 0929767	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, depression, anxiety, to include as secondary to 
service-connected residuals of a through and through gunshot 
wound to the right abdominal wall and through the lumbar 
region with muscle damage to group XIX.

2.  Entitlement to service connection for a gastrointestinal 
condition, to include as secondary to service-connected 
residuals of a through and through gunshot wound to the right 
abdominal wall and through the lumbar region with muscle 
damage to group XIX.

3.  Entitlement to service connection for a cervical and 
thoracolumbar spine condition, to include as secondary to 
service-connected residuals of a through and through gunshot 
wound to the right abdominal wall and through the lumbar 
region with muscle damage to group XIX.

4.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative joint disease, L4-5 bulging 
disc, lumbar levoscoliosis, bilateral degenerative 
sacroiliitis, to include as secondary to service-connected 
residuals of a through and through gunshot wound to the right 
abdominal wall and through the lumbar region with muscle 
damage to group XIX.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to June 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In June 2003, the RO denied entitlement to service connection 
for degenerative joint disease, L4-5 bulging disc, lumbar 
levoscoliosis, and bilateral degenerative sacroiliitis.  In 
June 2006, this issue was remanded for issuance of a 
statement of the case (SOC).  In August 2006, the RO denied 
entitlement to a TDIU rating.  In May 2007, the RO denied 
service connection for depression, anxiety, a 
gastrointestinal condition and a cervical and thoracolumbar 
spine condition, all as secondary to service-connected 
residuals of a through and through gunshot wound to the right 
abdominal wall and through the lumbar region with muscle 
damage to group XIX.  

In March 2007, the appellant and his wife testified at a 
hearing before a Decision Review Officer (DRO); a copy of the 
transcript is associated with the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
depression, anxiety as secondary to service-connected 
residuals of a through and through gunshot wound to the right 
abdominal wall and through the lumbar region with muscle 
damage to group XIX and entitlement to a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
Veteran has a gastrointestinal disorder that is related to 
service or is a result of, or proximately due to, his 
service-connected residuals of a through and through gunshot 
wound to the right abdominal wall and through the lumbar 
region with muscle damage to group XIX.

2.  There is no competent medical evidence showing the 
Veteran's cervical and thoracolumbar spine disorder is 
related to service or is a result of, or proximately due to, 
his service-connected residuals of a through and through 
gunshot wound to the right abdominal wall and through the 
lumbar region with muscle damage to group XIX.

3.  There is no competent medical evidence showing the 
Veteran's lumbar spine disorder, to include degenerative 
joint disease, L4-5 bulging disc, lumbar levoscoliosis, 
bilateral degenerative sacroiliitis is related to service or 
is a result of, or proximately due to, his service-connected 
residuals of a through and through gunshot wound to the right 
abdominal wall and through the lumbar region with muscle 
damage to group XIX.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in, or 
aggravated by, active military service, and is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2008).   
 
2.  A cervical and thoracolumbar spine disorder was not 
incurred in, or aggravated by, active military service, and 
is not proximately due to, or aggravated by, a service-
connected disability, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).   

3.  A lumbar spine disorder, to include degenerative joint 
disease, L4-5 bulging disc, lumbar levoscoliosis, bilateral 
degenerative sacroiliitis, was not incurred in, or aggravated 
by, active military service, and is not proximately due to, 
or aggravated by, a service-connected disability, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in March 2003 and February 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in these matters.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until May 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
Veteran's DRO hearing transcript and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in February 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be awarded 
for certain disabilities, such as psychoses, which manifest 
to a compensable degree within a statutorily-prescribed 
period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a Veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Court has also held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although the VA has 
indicated that the purpose of the regulation was merely to 
apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 
(1995), it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
Veteran to establish a pre-aggravation baseline level of 
disability for the nonservice-connected disability before an 
award of service connection may be made.  This had not been 
VA's practice, which suggests that the recent change amounts 
to a substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which clearly favors the claimant.

Service connection - gastrointestinal condition, to include 
as secondary to service-connected residuals of a gunshot 
wound

The Veteran contends that he has a gastrointestinal condition 
that is secondary to his service-connected residuals of 
gunshot wounds.  In addition, since the RO has adjudicated 
the Veteran's claim on a direct basis, the Board will 
consider the Veteran's claim as both secondary and direct.

Service treatment records show that the Veteran was shot in 
the abdomen in August 1947 while on active duty.  The bullet 
entered the right border of the xyphoid and exited in the 
left flank, with perforation of the liver, stomach and 
jejunum.  The examiner noted a hernia, post-operative, 
abdominal, at the site of the exploratory laparotomy 
performed at the time of the gunshot wound.  He was taken to 
a hospital and underwent an operation.  An April 1949 
Certificate of Disability for Discharge reflects that the 
Veteran had an abdominal paraumbilical scar, 10 centimeters 
long, which interfered with muscular movements.  

August 1950 VA medical records show that the Veteran was 
hospitalized for pension purposes.  He reported his in-
service abdominal gunshot wound and indicated that he had 
remained weak following the incident.  He reported that, when 
he tried to work, he was occasionally nauseated and developed 
upper abdominal discomfort.  He had a good appetite and 
normal bowel movements.  His abdominal pain was not related 
to food intake.  The diagnosis was cicatrices, abdominal, as 
described, which was healed and asymptomatic, and 
ancylostomiasis, intestinal.   

A May 1996 VA medical record shows that the Veteran noted 
that he had not gastrointestinal problems.  VA medical 
records showing treatment from November 2000 through 
September 2006 reflect that, upon examination of his abdomen, 
bowel sounds were present in all quadrants, and that his 
abdomen was non-tender, non-distended, and soft and 
depressible with no masses or organomegaly.  There was no 
diagnosis of a gastrointestinal disorder.

A February 2007 VA examination report reflects that, while in 
service in 1947, the Veteran was accidentally wounded by a 
rifle bullet that entered through the upper abdomen and went 
out through the left flank area.  The bullet perforated the 
intestine and the spleen and he required a partial bowel 
resection and splenectomy.  He lost 40 pounds during the 
recuperative period but had recovered well and, at the time 
of the examination, had denied abdominal pain, weight loss or 
visits to the hospital in relation to his condition.  He 
admitted chronic constipation, which had been maintained 
under control with a high fiber diet and, at the time of the 
examination, it did not bother him.  He occasionally used 
Tums and ranitidine, for heartburn, but this condition was 
not bothering him.  The Veteran denied nausea, vomiting, 
abdominal distention, gnawing, burning pain, and diarrhea.  
The diagnosis was esophageal reflux, which was well-
controlled with a low fat diet and ranitidine, constipation, 
which was totally controlled with a high fiber diet, and an 
accidental gunshot wound to the abdomen, status post 
splenectomy and partial intestinal resection without 
gastrointestinal sequelae.  The examiner opined that the 
Veteran's service-connected gunshot wound did not leave any 
sequelae on his gastrointestinal system.  The examiner's 
rationale was that there was no evidence in the claims file 
or in the medical record of any treatment for 
gastrointestinal conditions except that he had to use 
ranitidine for heartburn.  The Veteran also stated that he 
has chronic constipation which was well controlled with a 
high-fiber diet.  The Veteran denied any significant 
gastrointestinal symptoms that can be related to his service-
connected abdominal wounds.  There were no obstructive 
symptoms, abdominal pain or post-service surgical 
interventions.  

Based upon the evidence of record, the Board finds that 
service connection in not warranted for a gastrointestinal 
disorder, either on a secondary or a direct basis.

As noted above, in order to substantiate a claim for service 
connection on a secondary basis, the evidence must show that 
a current disability exists and that the current disability 
was either caused by or aggravated by a service-connected 
disability.   In this case, there is no evidence that the 
Veteran has a current gastrointestinal disorder that is due 
to his in-service gunshot wound.  VA medical records do not 
show a diagnosis of a gastrointestinal disorder, and the 
February 2007 VA examiner opined that the Veteran's service-
connected gunshot wound did not leave any gastrointestinal 
sequelae.  For this reason, the Board finds that service 
connection on a secondary basis is not warranted.  
§ 3.310(a); Allen, supra.  

In terms of service connection on a direct basis, the 
evidence would need to show a current disability as 
established by a medical diagnosis, incurrence or aggravation 
of a disease or injury in service, and a nexus between the 
in-service injury or disease and the current disability 
established by medical evidence.  Boyer, supra.  In this 
case, however, there is no evidence that the Veteran had any 
in-service gastrointestinal disorder or that he has had a 
gastrointestinal disorder since leaving service.  There is no 
medical evidence in the record which supports direct service 
connection for a gastrointestinal disorder.  As such, the 
Board finds that service connection on a direct basis must be 
denied.  

As noted, the Veteran has contended that he has a 
gastrointestinal disorder which is secondary to his service-
connected gunshot wound; however, as a layperson, he is not 
competent to render opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Service connection - cervical and thoracolumbar spine 
disorder and lumbar spine disorder, to include degenerative 
joint disease, L4-5 bulging disc, lumbar levoscoliosis and 
bilateral degenerative sacroiliitis, to include as secondary 
to service-connected residuals of a gunshot wound 

The Veteran has claimed that he has cervical and 
thoracolumbar degeneration which is secondary to his service-
connected gunshot wound.  The Veteran also contends that he 
has a lumbar spine disorder, including degenerative joint 
disease, a bulging disc, lumbar levoscoliosis and bilateral 
degenerative sacroiliitis, all secondary to his service-
connected gunshot wound.  In addition, since the RO has 
adjudicated the Veteran's claims on a direct basis, the Board 
will consider the Veteran's claims as both secondary and 
direct.

As noted above, service treatment records reflect that the 
Veteran suffered an accidental gunshot wound to his abdomen 
while in service.  

An April 1999 private physician's record shows that the 
Veteran was seen for occasional back pain and left leg 
numbness and weakness,  X-ray reports revealed mild anterior 
spondylosis, with the intervertebral spaces preserved in the 
cervical spine, no significant abnormalities in the thoracic 
spine and a negative report for the lumbosacral spine.  An 
electrodiagnostic study revealed left L4-5 chronic 
radiculopathy involving posterior rami.  The assessment was 
status post gunshot wound to the abdominal region in 1947, 
leg length discrepancy, compensatory dextroscoliosis, left 
vastus medialis oblique atrophy and left L405 chronic 
radiculopathy.  A November 1999 computed tomography (CT) scan 
reflected minimal circumferential bulging disc at L4-5, early 
hypertrophic changes of the facet joints at all levels, 
levoscoliosis and bilateral degenerative sacroiliitis.   A 
January 2000 VA medical record reflected that he reported 
chronic back pain.

An April 2002 VA examination report shows that the Veteran 
had mild low back pain with radiation into the left hip and 
upper back.  He indicated that he had frequent numbness in 
his left leg.  The diagnosis was early degenerative joint 
disease, L4-5 bulging disc, lumbar levoscoliosis, and 
bilateral degenerative sacroiliitis by computed tomography 
(CT) scan in November 1999.   The examiner noted that the 
Veteran had a wound from a bullet that entered through the 
right abdominal wall, over the umbilicus, close to the median 
line and went out through the lumbar region, near the lateral 
side.  He had to be operated on and his intestines had to be 
resected.  Since then, he has been suffering from abdominal 
pains and cramps in the left leg.  There were no positive 
neurologic findings except that reflexes were hyperactive but 
equal on both sides.  The examiner noted that chronic left 
L4-5 radiculopathy and a leg length discrepancy were noted in 
April 1999, and that the Veteran had a CT scan of the lumbar 
spine with minimal circumferential bulging disc and 
degenerative joint disease.  The examiner indicated that, 
although the Veteran had exit of the bullet in the lumbar 
region, it was laterally.  As seen on the medical certificate 
by his private physician, he had a non-service-connected leg 
length discrepancy which, in the examiner's opinion, was the 
etiological factor of his present low back condition, aside 
from the natural process of aging.  The examiner opined that 
the Veteran's lumbar condition was not directly due to his 
service-connected residuals of a through and through gunshot 
wound to the right abdominal wall and through the lumbar 
region with muscle damage to group XIX.

A February 2007 VA examination report shows that the Veteran 
indicated that his back pain had been treated with ibuprofen, 
tramadol and naproxen.  The diagnosis was mild cervico 
thoracolumbar spine degenerative disease, which resulted in 
decreased mobility, problems with lifting and carrying, 
weakness or fatigue and decreased strength in his lower 
extremities. The examiner opined that it was less likely than 
not that the Veteran's mild cervico thoracolumbar spine 
degenerative disease was related to his service-connected 
gunshot wound.  The examiner noted that the abdominal muscle 
function as the lumbar belt is to assist and support the 
muscles of the lower back.  Although massive abdominal muscle 
damage related to the gunshot injury was present, it was 
expected that he would have complained about the back 
condition around his military service time related to the 
injury.  The examiner indicated that there was no evidence in 
the claims folder, in terms of medical evaluation or 
complaints regarding his cervico-thoraco-lumbar problem up to 
one year after service.  The examiner opined that his current 
back condition was less likely as not caused by a service-
connected condition.  

In terms of the Veteran's claim for service connection for 
cervical and thoracolumbar degeneration, the Board finds that 
service connection is not warranted on a direct or a 
secondary basis.  

As noted above, in order to warrant service connection on a 
secondary basis, the evidence needs to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.   
In this case, however, while the Veteran has been diagnosed 
with mild cervico thoracolumbar spine degenerative disease, 
there is no medical evidence linking this disorder to his 
service-connected gunshot wound.  In fact, the February 2007 
examiner opined that it was less likely as not that his 
degenerative disease of the cervic-thoracolumbar spine was 
caused by a service-connected condition.  He noted that it 
was expected that the Veteran would have complained about the 
back condition around his military service time related to 
the injury.  The examiner indicated that there was no 
evidence in the claims folder, in terms of medical evaluation 
or complaints regarding his cervico-thoraco-lumbar problem up 
to one year after service.  As such, service connection for 
cervico thoracolumbar spine degenerative disease, as 
secondary to the Veteran's service-connected gunshot wound, 
is denied.

In terms of service connection on a direct basis, the 
evidence would need to show a current disability as 
established by a medical diagnosis, incurrence or aggravation 
of a disease or injury in service, and a nexus between the 
in-service injury or disease and the current disability 
established by medical evidence.  Boyer, supra.  In this 
case, however, there is no evidence that the Veteran had any 
in-service degenerative disease in his cervical or 
thoracolumbar spine.  There is no medical evidence in the 
record which supports direct service connection for a 
degenerative disease in his cervico-thoracolumbar spine.  
Arthritis is a disorder for which presumptive service 
connection is available.  However, as there is no evidence in 
the claims file that the Veteran's degenerative disease of 
his cervico-thoracolumbar spine manifested to a compensable 
degree within one year of his discharge, service connection 
on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  As such, the Board finds that service connection must 
be denied.  

In terms of the Veteran's claim for service connection for 
lumbar spine disorder, to include degenerative joint disease, 
L4-5 bulging disc, lumbar levoscoliosis and bilateral 
degenerative sacroiliitis, the Board finds that service 
connection must be denied on a secondary and a direct basis.

With regard to the Veteran's claim for secondary service 
connection, while there is evidence that the Veteran has a 
current diagnosis of degenerative joint disease, L4-5 bulging 
disc, lumbar levoscoliosis and bilateral degenerative 
sacroiliitis, there is no medical evidence linking these 
disorders to his service-connected gunshot wound.  The April 
2002 VA examiner opined that the Veteran's lumbar condition 
is not directly due to his service-connected residuals of a 
through and through gunshot wound to the right abdominal wall 
and through the lumbar region with muscle damage to group 
XIX.  The examiner indicated that, although the Veteran had 
exit of the bullet in the lumbar region, it was laterally and 
that it was his opinion that his non-service-connected leg 
length discrepancy was the etiological factor of his present 
low back condition, aside from the natural process of aging.  
As such, there is no medical evidence to support service 
connection for degenerative joint disease, L4-5 bulging disc, 
lumbar levoscoliosis and bilateral degenerative sacroiliitis 
as secondary to his service-connected gunshot wound.  

With regard to direct service connection, there is no 
evidence of an in-service lumbar spine injury, and no in-
service evidence of degenerative joint disease, L4-5 bulging 
disc, lumbar levoscoliosis and bilateral degenerative 
sacroiliitis or within one year of his discharge.  In 
addition, as noted above, there is no medical evidence which 
etiologically links the Veteran's current lumbar spine 
disorders with his time in service.  In addition, there is no 
evidence that arthritis manifested within one year of 
service.  38 C.F.R. § 3.307, 3.309.  As such, service 
connection for degenerative joint disease, L4-5 bulging disc, 
lumbar levoscoliosis and bilateral degenerative sacroiliitis 
must be denied.

As noted, the Veteran has contended that he has cervical, 
thoracic and lumbar spine disorders which are secondary to 
his service-connected gunshot wound; however, as a layperson, 
he is not competent to render opinion regarding medical 
diagnosis or medical opinion on etiology.  Espiritu, supra.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, Ortiz.


ORDER

Service connection for a gastrointestinal condition, to 
include as secondary to service-connected residuals of a 
through and through gunshot wound to the right abdominal wall 
and through the lumbar region with muscle damage to group 
XIX, is denied.

Service connection for a cervical and thoracolumbar spine 
condition, to include as secondary to service-connected 
residuals of a through and through gunshot wound to the right 
abdominal wall and through the lumbar region with muscle 
damage to group XIX, is denied.

Service connection for a lumbar spine disorder, to include 
degenerative joint disease, L4-5 bulging disc, lumbar 
levoscoliosis, bilateral degenerative sacroiliitis, to 
include as secondary to service-connected residuals of a 
through and through gunshot wound to the right abdominal wall 
and through the lumbar region with muscle damage to group 
XIX, is denied.


REMAND

In reference to the Veteran's claim for service connection 
for a psychiatric disorder, he indicated that he felt it was 
secondary to his service-connected back condition and tender 
scars.  The Veteran was service-connected for residuals of a 
through and through gunshot wound to the right abdominal wall 
and through the lumbar region with muscle damage to group XIX 
and related scars on his right upper abdomen, left abdominal 
wall and left lateral low back.  In February 2007, the 
Veteran was provided with a VA examination in which the 
examiner diagnosed the Veteran with depressive disorder, not 
otherwise specified.  The examiner was instructed to provide 
an opinion as to whether the Veteran's current 
neuropsychiatric condition was due to or the result of his 
service-connected scars.  The examiner opined that the 
Veteran's current neuropsychiatric condition was not caused 
by or the result of his service-connected scars. 

In the May 2007 rating decision, however, the RO adjudicated 
the claim as a claim for depression and anxiety as secondary 
to his service-connected for residuals of a through and 
through gunshot wound to the right abdominal wall and through 
the lumbar region with muscle damage to group XIX.  

It appears that the Veteran intended to claim service 
connection for depression and anxiety as secondary to his 
service-connected conditions, to include his scars and his 
gunshot wound which involved his lower back.  As such, the 
Board finds that another examination is necessary in order to 
determine whether the Veteran's depressive disorder, not 
otherwise specified, is secondary to his service-connected 
residuals of a through and through gunshot wound to the right 
abdominal wall and through the lumbar region with muscle 
damage to group XIX or his scars, to include on the basis of 
aggravation.  When aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2008). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AOJ should make arrangements for 
the Veteran to be afforded a psychiatric 
examination, by an appropriate 
specialist, to ascertain the etiology of 
his psychiatric disorder, to include 
depression and anxiety.  All indicated 
tests or studies deemed necessary for 
accurate assessments should be done.  The 
claims file, this remand and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examinations, and the report should so 
indicate.  

The psychiatric examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that his psychiatric 
disorder(s), to include depression and 
anxiety is etiologically related to his 
time in service, (2) whether it is at 
least as likely as not (50 percent or 
more probability) that his psychiatric 
disorder(s), to include depression and 
anxiety is proximately due to, or the 
result of, the Veteran's service-
connected gunshot wound and related 
scars; and (3) whether it is at least as 
likely as not (50 percent or more 
probability) the Veteran's service-
connected gunshot wound and related scars 
have aggravated or accelerated his 
psychiatric disorder(s), to include 
depression and anxiety beyond its natural 
progression.   

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the Veteran's 
psychiatric disorders.  If the etiology 
of the diagnosed disorders is attributed 
to multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for a 
psychiatric disorder to include 
depression and anxiety, to include 
consideration of the claim on the basis 
of aggravation under the holding reached 
in Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The AOJ should also readjudicate 
the Veteran's claim for a TDIU.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


